Rodgers, P. J.,
This matter comes before the court on preliminary objections to a complaint in assumpsit. Plaintiff, in filing an amended complaint, has in its third paragraph made reference to a portion of the original complaint and attempted to make it a part of the amended complaint by reference.
Defendant complains that this is not possible because of Rule 7, Section 1, of the Rules of Practice of the Court of Common Pleas of Mercer County, which says that when an amendment is made “the entire pleading as amended shall be executed, verified, and filed unless otherwise ordered by the Court”.
It is the court’s opinion that this matter is covered by the Pennsylvania Rule of Civil Procedure 1019 (g), which states that “any part of a pleading may be incorporated by reference in another part of the same pleading or in another pleading in the same action”.
The court does not believe that the local rule removes from the record the original complaint. It requires that the amended complaint be executed, verified, and filed but where the matter to be incorporated is of the type which is ordinarily incorporated by reference, the court sees no reason to carry local rule 7 beyond its express letter. Therefore, the pre*289liminary objections as filed by defendant are dismissed and defendant is directed to answer within 20 days hereof.
Therefore, the following order is entered.

Order

The preliminary objections as filed by defendant are dismissed and defendant is directed to answer within 20 days thereof.